Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.993 Page 1 of 20




                        SETTLEMENT AGREEMENT AND RELEASE

        Plaintiff The Koala, an unincorporated student association (“Plaintiff”) and Defendants

 Pradeep Khosla, in his official capacity as Chancellor of the University of California, San Diego;

 Kimberly Giangtran, in her official capacity as President of the Associated Students of the

 University of California, San Diego; and Nicholas Butler, in his official capacity as Financial

 Controller of the Associated Students of the University of California, San Diego (“Defendants”)

 (each Plaintiff and Defendant individually a “Party” and collectively, the “Parties”) enter into this

 Settlement Agreement and Release (“Agreement”) in order to resolve all claims that were or could

 have been raised by Plaintiff in The Koala v. Khosla, et al., Case No. 3:16-cv-01296-JM-BLM,

 currently pending in the United States District Court for the Southern District of California (the

 “Litigation”).

                                            RECITALS

        WHEREAS, Plaintiff and Defendants are parties in the Litigation, whereby Plaintiff, by

 and through its Second Amended Complaint, seeks injunctive and declaratory relief pertaining to

 Defendants’ alleged violations of the First Amendment to the United States Constitution, and

 attorney’s fees and costs pursuant to 42 U.S.C. § 1983 and/or 42 U.S.C. § 1988; and

        WHEREAS, Plaintiff’s claims arise out of actions taken by Defendants (or their official-

 capacity predecessors) in or about November 2015 relating to the passage of the Media Act by the

 Associated Students of the University of California, San Diego (“AS”) as more fully described and

 alleged in the Second Amended Complaint; and

        WHEREAS, AS has been and remains bound by applicable university policies

 guaranteeing viewpoint neutral allocation of funds, including but not limited to University of

 California Policy PACAOS-86.31; and



                                                  1
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.994 Page 2 of 20




           WHEREAS, the Parties have agreed to the following terms in order to resolve all aspects

 of the Litigation, without any admission of fault or liability.

           NOW, THEREFORE, in consideration of the mutual covenants and promises set forth

 herein and other good and valuable consideration, the sufficiency of which is hereby

 acknowledged, the Parties expressly, knowingly and voluntarily agree as follows:

                                             AGREEMENT

           1.     Dismissal of Litigation.

                  Plaintiff shall, within five (5) business days of the execution of this Agreement by

 all signatories, file a Joint Motion to Dismiss with Prejudice and Reserve Jurisdiction over

 Settlement and lodge a proposed order granting said motion, in the form as set forth in Exhibit A

 hereto.

           2.     Payment to The Koala.

                  AS shall, within ten (10) business days of entry of the order granting the joint

 motion described in Paragraph 1, pay the sum of $12,500 to The Koala, via wire transfer to the

 attorney trust account of Plaintiff’s counsel, Mr. Ryan Darby.

           3.     Funding.

                  3.1    Operating Funds. AS agrees to ensure that in its Funding Guide for the

 2020-2021 academic year: (i) the definition of “Operating Funds” shall cover reimbursement for

 costs of printed media; (ii) the limit on Operating Funds available to a given registered student

 organization (“RSO”) shall be no less than $1,500 per academic year; and (iii) the overall budget

 for Operating Funds shall be no less than $25,000. Associated Students shall reimburse costs of

 print media paid to outside printers only if Imprints is unable to fulfill the print order on terms

 better than or substantially similar to those available from a print shop in San Diego County for



                                                   2
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.995 Page 3 of 20




 the requested format, binding, paper size and quality, color, price, and time of delivery.

                3.2     AS agrees that The Koala’s status as a print media organization does not

 preclude The Koala from obtaining AS funding.

                3.3     Plaintiff acknowledges and agrees that nothing in this Agreement shall be

 construed as guaranteeing that Plaintiff receive any minimum amount of budget funding or

 appropriations in any given academic year. Moreover, Plaintiff acknowledges and agrees that to

 be eligible for AS funding, it must be an RSO and any funding requests it makes must comply with

 other generally-applicable AS or University policies or requirements.

        4.      Release of Claims.

                4.1     Subject to the completion of all terms and conditions expressed herein and

 in consideration of the foregoing and other good and valuable consideration, Plaintiff hereby

 irrevocably and unconditionally releases Defendants, and/or their predecessors, successors,

 affiliates, agents, officers, representatives, and employees from any and all claims, demands,

 actions, suits, causes of action, rights damages and liabilities, of any nature whatsoever and

 whenever incurred including costs, expenses, penalties and attorneys’ fees, known or unknown,

 matured or unmatured, liquidated or contingent, whether statutory, legal or equitable, that Plaintiff,

 its predecessors, successors and assigns has or may have arising out of or relating to the November

 2015 passage of the Media Act by AS, the Litigation, or the claims or assertions made by Plaintiff

 in the Second Amended Complaint.

                4.2     Plaintiff warrants and represents to Defendants that Plaintiff has not

 assigned to anyone any of the rights, claims, or causes of action that are or would otherwise be

 released under the terms of this Agreement.

                4.3     California Civil Code Section 1542 Waiver. Plaintiff acknowledges and



                                                   3
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.996 Page 4 of 20




 understands that there is a risk that it may incur or suffer loss, damage or injuries which are in

 some way caused by or related to the subject matter of the release contained in Paragraph 4.1 of

 this Agreement, but which are unknown or unanticipated at the time of the execution of this

 Agreement. Further, there is a risk that loss or damage presently known may be or become greater

 than either party now expects or anticipates. Plaintiff assumes such risks that the releases

 contained herein shall apply to all unknown and/or unanticipated results arising from or relating

 to the subject matter of the releases contained in Paragraph 4.1 of this Agreement, and,

 PLAINTIFF WAIVES AGAINST DEFENDANTS ALL RIGHTS UNDER CALIFORNIA

 CIVIL CODE SECTION 1542 (OR ANY APPLICABLE SIMILAR PROVISION OF

 FEDERAL, STATE, OR FOREIGN LAW), WHICH PROVIDES AS FOLLOWS:

                “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
                EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
                THE RELEASE WHICH, IF KNOWN BY HIM OR HER, MUST
                HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
                WITH THE DEBTOR.”

                4.4     The Parties agree and acknowledge that the waiver contained in Paragraph

 4.3 is an essential term of this Agreement.

        5.      Payment of Attorney’s Fees Directly to Plaintiff’s Counsel.

                AS shall, within ten (10) business days of entry of the order granting the joint

 motion described in Paragraph 1, pay directly to Plaintiff’s counsel (the ACLU Foundation of San

 Diego & Imperial Counties and Mr. Ryan Darby) a single, lump-sum payment of $150,000.00

 (one hundred fifty thousand dollars) in full satisfaction of any claim for attorney’s fees and costs

 Plaintiff has or may have arising out of or relating to the Litigation. Plaintiff agrees that AS is

 authorized to make this payment directly to Plaintiff’s counsel, the ACLU Foundation of San

 Diego & Imperial Counties, by wire transfer as specified by Plaintiff’s counsel. With the exception


                                                  4
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.997 Page 5 of 20




 of this payment, the Parties agree to bear their own attorney’s fees and costs.

        6.      No Admission of Fault or Liability.

                The promises and releases set forth herein are the result of a compromise and shall

 not for any purpose be considered an admission of the truth of the allegations, claims, or

 contentions of the Parties or an admission of any wrongdoing by any of the Parties. The Parties

 acknowledge that neither this Agreement, nor any of statements or promises within it, shall be

 deemed to constitute an admission of fault or liability.

        7.      Retention of Jurisdiction.

                The Parties consent to the reservation and exercise of jurisdiction by the District

 Court and the assigned Magistrate Judge over any disputes between the Parties arising out of this

 Agreement, including but not limited to interpretation and enforcement of the terms of this

 Agreement, for a period of one (1) year from entry of the order granting the joint motion described

 in Paragraph 1. During that time period, the Parties agree that the assigned Magistrate Judge shall

 have authority to resolve any disputes concerning the Agreement and to enforce the terms of the

 Agreement by entering any appropriate relief.

        8.      Miscellaneous.

                8.1     Further Assurances. The Parties will take any action and sign any required

 document and all other instruments required to give effect to the above promises and releases.

                8.2     Entire Agreement. This Agreement constitutes the entire and complete

 agreement between the Parties pertaining to the subject matter hereof, and supersedes all

 negotiations, preliminary agreements and all prior and contemporaneous discussions and

 understandings of the Parties in connection with the subject matter hereof. Except as otherwise

 provided herein, no covenant, representation or condition not expressed in this Agreement, or in



                                                  5
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.998 Page 6 of 20




 an amendment hereto, shall be binding upon the Parties, or shall affect or be effective to interpret,

 change, or restrict the provisions of this Agreement.

                8.3     Amendments. No amendment, change or modification of any of the terms,

 provisions or conditions of this Agreement shall be effective unless made in writing and signed by

 the Party against whom such amendment, change or modification is sought to be enforced. Waiver

 of any provision of this Agreement shall not be deemed a waiver of future compliance therewith

 and such provisions shall remain in full force and effect.

                8.4     Severability. The Parties agree that to the extent any portions of this

 Agreement are declared invalid, the remaining portion(s) shall not be affected and shall be given

 full force and effect. Moreover, if any one or more of the provisions contained in this Agreement

 is held to be excessively broad as to duration, scope, activity or subject, such provisions will be

 construed by limiting and reducing them so as to be enforceable to the maximum extent compatible

 with applicable law.

                8.5     Counterparts.    This Agreement may be executed in any number of

 counterparts, each of which shall be deemed an original, but all of which shall together constitute

 one and the same instrument. Photographic and facsimiled copies of such signed counterparts may

 be used in lieu of the originals for any purpose.

                8.6     Joint Negotiations and Drafting. The Parties agree and stipulate that this

 Agreement was negotiated on an “arms-length” basis by and among the Parties of equal bargaining

 power. Accordingly, this Agreement shall be neutral, and no ambiguity shall be construed in favor

 of or against any of the Parties.

                8.7     Authority to Enter into Agreement. The Parties and their representatives

 who sign this Agreement warrant and represent that they have the legal capacity and authority to



                                                     6
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.999 Page 7 of 20




 enter into this Agreement.

                8.8     Advice of Counsel. Each Party warrants and represents that it: (a) has read

 this Agreement carefully; (b) has obtained the advice of legal counsel; (c) has been fully informed

 itself of the content and meaning of this Agreement; and (d) is executing this Agreement

 voluntarily and not under duress of any kind or nature whatsoever.

                8.9     Governing Law. This Agreement is made and entered into in the State of

 California and in all respects the rights and obligations of the Parties under this Agreement shall

 be interpreted, enforced and governed in accordance with the laws of the State of California

 without regard to its conflict of law rules.

                8.10    Notices. All notices, requests, or any other communications under this

 Agreement must be in writing and sent both by U.S. Mail and electronic mail. Unless otherwise

 notified in writing, the addresses of the Parties to this Agreement, for the purpose of such notices,

 requests or communications, are as follows:

                As to Plaintiff:

                                   David Loy
                                   ACLU Foundation of San Diego & Imperial Counties
                                   P.O. Box 87131
                                   San Diego, CA 92138-7131
                                   Telephone: 619.232.2121
                                   Email: davidloy@aclusandiego.org




                                                   7
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1000 Page 8 of 20




             As to Defendants:

                            Matthew B. Mock
                            SCHIFF HARDIN LLP
                            4 Embarcadero, Suite 1350
                            San Francisco, CA 94111
                            Telephone: 415.901.8700
                            Email: mmock@schiffhardin.com

                            Daniel Park
                            Chief Campus Counsel, UC San Diego
                            University Center 201, 0097
                            9500 Gilman Drive
                            La Jolla, CA 92093-0097
                            Email: dpark@ucsd.edu

                            Margaret Wu
                            Deputy General Counsel – Litigation and Capital Strategies
                            University of California
                            Office of the General Counsel
                            1111 Franklin Street, 8th Floor
                            Oakland, CA 94607
                            Email: Margaret.wu@ucop.edu

                            Heather Belk
                            University of California
                            Associated Students Department
                            9500 Gilman Drive #0077
                            La Jolla, CA 92093
                            Email: heather@ucsd.edu

       The remainder of this page is intentionally left blank; signature page follows.




                                             8
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1001 Page 9 of 20




           The undersigned have made, entered into, and executed this Settlement Agreement and

 Release.



  The Koala                                         President, Associated Students of the
                                                    University of California, San Diego




                                                               Riyaz
  By:
                                                    By:
  Printed:
                                                    Printed:   KimberIn Giangtran
  Title:
                                                    Dated:     September 2 2020
  Dated:



                                                    Financial Controller, Associated Students of
  ACLU Foundation of San Diego & Imperial
                                                    the University of California, San Diego
  Counties

                                                    By:
  By:

                                                    Printed:
  Printed:

                                                    Dated:
  Title:

  Dated:
                                                    Pradeep Khosla, Chancellor of the
                                                    University of California, San Diego
  Ryan Darby, Esq.

                                                    By:
  By:
                                                    Printed:
  Printed:
                                                    Dated:
  Dated:




                                                9
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1002 Page 10 of 20




            The undersigned have made, entered into, and executed this Settlement Agreement and

  Release.



   The Koala                                         President, Associated Students of the
                                                     University of California, San Diego

   By:
                                                     By:
   Printed:
                                                     Printed:
   Title:
                                                     Dated:
   Dated:



                                                     Financial Controller, Associated Students of
   ACLU Foundation of San Diego & Imperial
                                                     the University of California, San Diego
   Counties

                                                     By:
   By:

                                                     Printed:    Nicholas Butler
   Printed:

                                                     Dated:      9/4/2020
   Title:

   Dated:
                                                     Pradeep Khosla, Chancellor of the
                                                     University of California, San Diego
   Ryan Darby, Esq.

                                                     By:
   By:
                                                     Printed:
   Printed:
                                                     Dated:
   Dated:




                                                 9
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1003 Page 11 of 20




            The undersigned have made, entered into, and executed this Settlement Agreement and

  Release.



   The Koala                                         President, Associated Students of the
                                                     University of California, San Diego

   By:
                                                     By:
   Printed:
                                                     Printed:
   Title:
                                                     Dated:
   Dated:



                                                     Financial Controller, Associated Students of
   ACLU Foundation of San Diego & Imperial
                                                     the University of California, San Diego
   Counties

                                                     By:
   By:

                                                     Printed:
   Printed:

                                                     Dated:
   Title:

   Dated:
                                                     Pradeep Khosla, Chancellor of the
                                                     University of California, San Diego
   Ryan Darby, Esq.

                                                     By:
   By:
                                                     Printed: Pradeep K. Khosla
   Printed:
                                                     Dated:     9/1/20
   Dated:




                                                 9
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1004 Page 12 of 20


                                       Margaret Wu, Deputy General Counsel -
                                       Litigation and Capital Strategies


                                       By:��r/'.                -"WLA.­
                                       Printed:   Mt\r4 a� L-. WY...
                                       Dated:     Or / I /-z.Z)




                                        10
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1005 Page 13 of 20




            The undersigned have made, entered into, and executed this Settlement Agreement and

  Release.



   The Koala                                         President, Associated Students of the
                                                     University of California, San Diego

   By:
                                                     By:
   Printed:
                                                     Printed:
   Title:
                                                     Dated:
   Dated:



   ACLU Foundation of San Diego & Imperial           Financial Controller, Associated Students of
   Counties                                          the University of California, San Diego


                                                     By:
   By:

                                                     Printed:
   Printed:

                                                     Dated:
   Title:

   Dated:
                                                     Pradeep Khosla, Chancellor of the
                                                     University of California, San Diego
   Ryan Darby, Esq.

                                                     By:
   By:
                                                     Printed:
   Printed:
                                                     Dated:
   Dated:




                                                 9
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1006 Page 14 of 20
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1007 Page 15 of 20




            The undersigned have made, entered into, and executed this Settlement Agreement and

  Release.



   The Koala                                         President, Associated Students of the
                                                     University of California, San Diego

   By:
                                                     By:
   Printed:
                                                     Printed:
   Title:
                                                     Dated:
   Dated:



                                                     Financial Controller, Associated Students of
   ACLU Foundation of San Diego & Imperial
   Counties                                          the University of California, San Diego


   By:                                               By:

                                                     Printed:
   Printed: David Loy

                                                     Dated:
   Title: Legal Director

   Dated: September 4, 2020
                                                     Pradeep Khosla, Chancellor of the
                                                     University of California, San Diego
   Ryan Darby, Esq.

                                                     By:
   By:
                                                     Printed:
   Printed:
                                                     Dated:
   Dated:




                                                 9
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1008 Page 16 of 20




                                     Exhibit A
        Joint Motion to Dismiss with Prejudice and Reserve Jurisdiction over Settlement

                                             and

                                Proposed Order granting same
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1009 Page 17 of 20



   1   David Loy (SBN 229235)
       ACLU FOUNDATION OF SAN DIEGO &
   2   IMPERIAL COUNTIES
       P.O. Box 87131
   3   San Diego, CA 92138-7131
       Telephone: (619) 232-2121
   4   Facsimile: (619) 232-0036
       davidloy@aclusandiego.org
   5
       Ryan T. Darby, Esq. (SBN 264357)
   6   THE LAW OFFICE OF RYAN T. DARBY
       525 B Street, Suite 1500
   7   San Diego, CA 92101
       Telephone: (619) 858-4766
   8   Facsimile: (619) 243-7226
       darby@darby.law
   9
       Attorneys for Plaintiff THE KOALA
  10
       [Additional counsel listed on signature page]
  11
  12                        UNITED STATES DISTRICT COURT
  13                       SOUTHERN DISTRICT OF CALIFORNIA
  14
  15    THE KOALA, an unincorporated                 Case No.: 16cv1296 JM (BLM)
        student association,
  16                                                 JOINT MOTION TO DISMISS
              Plaintiff,                             WITH PREJUDICE AND
  17                                                 RESERVE JURISDICTION
              v.                                     OVER SETTLEMENT
  18
        PRADEEP KHOSLA, et al.,
  19
              Defendants.
  20
  21
             Through counsel, the parties jointly move the Court to enter an order:
  22
             1.     Dismissing this action with prejudice pursuant to the Settlement
  23
       Agreement (“Agreement”) entered into by the parties, a true and correct copy of
  24
       which is attached hereto as Exhibit 1, with each party to bear its own costs and fees
  25
       except as specified in the Agreement.
  26
             2.     Reserving jurisdiction in the Court for a period of one year from entry
  27
       of the order granting this motion and referring the matter to the assigned Magistrate
  28
                                                 1
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1010 Page 18 of 20



   1   Judge to interpret and/or enforce the Agreement, pursuant to 28 U.S.C. § 636(c) and
   2   CivLR 72.1(g), as provided in the Consent to Exercise of Settlement Jurisdiction by
   3   United States Magistrate Judge, attached hereto as Exhibit 2.
   4    Dated: September 8, 2020
   5    SCHIFF HARDIN LLP                           ACLU FOUNDATION OF SAN
                                                    DIEGO & IMPERIAL COUNTIES
   6
   7     By: /s/ Matthew B. Mock                    By: /s/ David Loy
          Matthew B. Mock (SBN 316380)               David Loy
   8      mmock@schiffhardin.com                     davidloy@aclusandiego.org
          Four Embarcadero Center                    P.O. Box 87131
   9      Suite 1350                                 San Diego, CA 92138-7131
          San Francisco, CA 94111                    Telephone: (619) 232-2121
  10      Telephone: (415) 901-8700                  Facsimile: (619) 232-0036
          Facsimile: (415) 901-8701
  11
           Attorneys for Defendants                   LAW OFFICE OF RYAN T.
  12                                                  DARBY
  13                                                By: /s/ Ryan T. Darby
  14                                                 Ryan T. Darby
                                                     darby@darby.law
  15                                                 525 B Street, Suite 1500
                                                     San Diego, CA 92101
  16                                                 Telephone: (619) 858-4766
                                                     Facsimile: (619) 243-7226
  17                                                  Attorneys for Plaintiff
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2                                16cv1296
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1011 Page 19 of 20



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       SOUTHERN DISTRICT OF CALIFORNIA
  10
  11    THE KOALA, an unincorporated                  Civil No.: 16cv1296 JM (BLM)
        student association,
  12                                                  ORDER GRANTING JOINT
              Plaintiff,                              MOTION TO DISMISS WITH
  13                                                  PREJUDICE AND RESERVE
              v.                                      JURISDICTION OVER
  14                                                  SETTLEMENT
        PRADEEP KHOSLA, et al.,
  15
              Defendants.
  16
  17
             The Court finding good cause, pursuant to joint motion of the parties, orders
  18
       as follows:
  19
             1.      This action shall be dismissed with prejudice, pursuant to the
  20
       Settlement Agreement (“Agreement”) attached to the Joint Motion to Dismiss with
  21
       Prejudice and Reserve Jurisdiction over Settlement and incorporated herein by
  22
       reference, with each party to bear its own costs and fees except as specified in the
  23
       Agreement.
  24
             2.      The Court reserves jurisdiction for one year after the date of entry of
  25
       this order and refers this case to the assigned Magistrate Judge, pursuant to 28
  26
       U.S.C. § 636(c) and CivLR 72.1(g), as follows.
  27
  28
                                                  1
Case 3:16-cv-01296-JM-BLM Document 73-1 Filed 09/08/20 PageID.1012 Page 20 of 20



   1         3.     For a period of one year from the date of entry of this order, the
   2   assigned Magistrate Judge shall retain jurisdiction over all disputes between the
   3   parties arising out of the Agreement, including but not limited to interpretation and
   4   enforcement of the terms of the Agreement. The assigned Magistrate Judge shall
   5   have authority to resolve any disputes concerning the Agreement and to enforce the
   6   terms of the Agreement by entering any appropriate relief.
   7         IT IS SO ORDERED.
   8   Dated:       ________________, 2020
   9                                                 _____________________________
                                                          JEFFREY T. MILLER
  10                                                      United States District Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 2                                  16cv1296
